Judgment, Supreme Court, Bronx County (Cioffi, J.), rendered January 16, 1978, after a jury trial convicting defendant of grand larceny in the second degree, reversed, on the law, and the matter remanded for a new trial. We are satisfied that on this record wherein defendant was represented together with codefendants by the same attorney, the defendant demonstrated the significant possibility of an actual conflict of interest. Under such circumstances, the failure by the trial court to ascertain, on the record, whether the defendant had an awareness of the potential risks involved in that course and had knowingly chosen it, mandates reversal and a new trial. (See People v Macerola, 47 NY2d 257, 264; People v Gomberg, 38 NY2d 307, 313-314.) Concur — Murphy, P. J., Kupferman, Sandler, Markewich and Lupiano, JJ.